Citation Nr: 1522585	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-26 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a head injury.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a psychiatric disorder, to include a mood disorder.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to December 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the Department of Veterans Affairs (VA) regional office in Salt Lake City, Utah (RO).  

The Veteran testified at a video conference hearing with the undersigned Veterans Law Judge (VLJ) in September 2014, and a copy of the hearing transcript is of record.

The issues of entitlement to service connection for bilateral hearing loss, for tinnitus, and for a psychiatric disability, to include a mood disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a head injury that is causally related to his military service.

2.  The Veteran does not have headaches that are causally related to his military service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a head injury are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for headaches are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in November 2012, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  In compliance with the duty to notify, the Veteran was informed in the November 2012 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


In accordance with the requirements of VCAA, the letter also informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  No additional relevant private evidence was subsequently added to the case after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA evaluations, with nexus opinions, were obtained in January 2013 and June 2014.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2013 and June 2014 examinations and nexus opinions obtained in this case are adequate, as they involve review of the claims files, relevant examination of the Veteran, and an opinion on whether the Veteran has each disability at issue due to service.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his September 2014 video conference hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  



In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill the same duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the September 2014 hearing, the undersigned VLJ asked the Veteran questions about his claims.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  The VLJ also solicited information to identify any outstanding relevant evidence.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

The Veteran seeks service connection for a head injury and for headaches, which he contends are related to an automobile accident incurred in service.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records reveal that a July 1976 pre-service medical history report did not have any pertinent complaints, and an August 1976 medical evaluation was normal.  It was reported that the Veteran was involved in an automobile accident in May 1977.  There was no loss of consciousness but the Veteran was uncertain as to what had happened.  It appeared that the Veteran's head and right arm hit the windshield.  A neurological evaluation was normal.  The assessments were superficial lacerations and small hematoma.  A December 1977 medical evaluation for separation was normal.  

A VA evaluation, which included review of the record, was conducted by a board certified neurologist in January 2013.  The Veteran complained of headaches related to a motor vehicle accident in service with cognitive problems.  The examiner noted that the Veteran's service treatment records do not show evidence of traumatic brain injury (TBI).  The examiner concluded that even though the Veteran was in a motor vehicle accident in service in May 1977, there was no current residual disability due to his accident.

The neurologist who examined the Veteran in January 2013 conducted another evaluation in June 2014, which included an in-person examination and a review of the record.  The Veteran complained of headaches that began in service as a result of a motor vehicle accident and had gotten worse over the years.  The examiner diagnosed migraine headaches, based on the Veteran's subjective complaints, and opined that the headaches were less likely than not due to the motor vehicle accident in service because there were no recorded complaints of headaches at the time of the accident or on separation examination in December 1977.

The Veteran testified at his September 2014 video conference hearing that he incurred a head injury with headaches as a result of the motor vehicle accident in service.

Although the Veteran was in an automobile accident in service in May 1977, the evidence of record does not show that the Veteran currently has any residuals of a head injury due to his service motor vehicle accident.  There were no subsequent complaints related to head injury or headaches in service, and no disability was noted on the Veteran's December 1977 separation examination.  There were no complaints until a number of years after service discharge, and the nexus opinions on file, based on examination of the veteran and review of the record, are against the claims.  As such, the Board finds the VA opinions against the claims to be of greater probative value that the Veteran's contentions that he has a head injury and headaches as a result of his service motor vehicle accident.

Although the Veteran is competent to report his subjective symptoms, such as pain, he is not competent to report that he has a disability manifested by a head injury due to service.  The diagnosis of residuals of a head injury and the determination of the etiology of such a disability are medical questions and require medical expertise.  A layperson is not competent to address these questions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  With respect to the claim for headaches, although this is a disability that can be described by a lay person, the Veteran's statements carry less probative weight than the negative nexus opinion because there were no complaints of headaches in service or for a number of years after service discharge.
 
Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claims for service connection for a head injury and for headaches, service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a head injury is denied.  

Entitlement to service connection for headaches is denied.


REMAND

The diagnosis on VA audiology evaluation in November 2012 was bilateral sensorineural hearing loss.  Although the audiologist found that the Veteran's current hearing loss was not as likely as not related to service acoustic trauma, the rationale for this opinion relied on the absence of hearing loss in service treatment records, without a discussion of his current audiogram.  A rationale based solely on the absence of hearing loss during service is insufficient.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Therefore, additional development is warranted on the issue of entitlement to service connection for bilateral hearing loss prior to Board adjudication.  Because the examiner found that the Veteran had tinnitus associated with his hearing loss, this issue must also be remanded for clarification.

With respect to the issue of entitlement to service connection for a psychiatric disability, to include a mood disorder, the Veteran reported a 30 year history of depression in March 2007, and a mood disorder was diagnosed.  Subsequent treatment records show continued treatment for a mood disorder.  However, there is no nexus opinion on file on whether the Veteran's has a psychiatric disability, to include a mood disorder, that is causally related to service.  Consequently, additional development is also needed on this issue.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will obtain an additional VA medical opinion from the audiologist who evaluated the Veteran in November 2012 to determine whether his current hearing loss and tinnitus are related to service noise exposure.  After review of the record, the audiologist will opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed hearing loss and tinnitus began in service, were caused by service, or are otherwise related to service.  The absence of hearing loss in service cannot be used as the sole basis for a negative opinion.

The above opinion should include a discussion of the medical evidence of record.  When providing an opinion, the reviewer/examiner should consider the Veteran's statements as credible regarding his exposure to acoustic trauma in service.  
The reviewer/examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

If the audiologist who evaluated the Veteran in November 2012 is not available, the AMC/RO will obtain an opinion from another appropriate medical professional.  If the reviewer determines that an additional audiological evaluation of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. § 3.158, 3.655 (2014).  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

A complete rationale must be provided for any opinion offered.

2.  The AMC/RO will schedule the Veteran for an examination to determine whether the Veteran has an acquired psychiatric disability, to include a mood disorder, that is causally related to service.  After review of the record and examiner of the Veteran, the examiner will opine as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disability found began in service, was caused by service, or is otherwise related to service.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

A complete rationale must be provided for any opinion offered.

3.  As noted above, the AMC/RO will inform the Veteran as to the consequences for failure to report for a VA examination without good cause, in accordance with 38 C.F.R. § 3.158, 3.655 (2014).

4.  After the above, the AMC/RO will readjudicate the claims of entitlement to service connection for bilateral hearing loss, for tinnitus, and for a psychiatric disability, to include a mood disorder, based on all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran will be issued an appropriate SSOC and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


